Citation Nr: 1526827	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for choking, claimed as secondary to the Veteran's service-connected gastroesophageal reflex disease (GERD).

2. Entitlement to service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 until October 1966.

These matters come before the Board of Veteran's Appeals (Board) from a September 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Nashville, Tennessee. The claims were subsequently transferred to the St. Petersburg, Florida RO.

The issue of entitlement to service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for choking, claimed as secondary to the Veteran's service-connected GERD.
 
2. The evidence submitted subsequent to the March 2010 rating decision does relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for choking, claimed as secondary to the Veteran's service-connected GERD.


CONCLUSIONS OF LAW

1. The unappealed March 2010 rating decision which denied service connection for choking, claimed as secondary to the Veteran's service-connected GERD, is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).
 
2. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for choking, claimed as secondary to the Veteran's service-connected GERD, is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

 In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in June 2011, VA informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), medical records, and the statements of the Veteran. 

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for choking, claimed as secondary to the Veteran's service-connected GERD, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the appellant's claim for entitlement to service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD was denied by the RO in March 2010, because the Veteran's chronic choking is a symptom of the his GERD, rather than a subsequent related condition. The appellant did not submit a substantive appeal of the decision and it became final. In May 2011, the appellant submitted a supplemental claim for entitlement to service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD.

Evidence of record at time of last final denial

At the time of the March 2010 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 

Medical records at the time of the last final denial do not reflect that the Veteran's choking condition was a separate disability distinct from the Veteran's service connected GERD for VA purposes.

 Evidence of record since the last final denial

The evidence received since the last final denial includes additional VA medical records, lay statement attesting to the Veteran's symptoms, and private medical records. A May 2012 private medical letter reflects that the Veteran has chronic reflux and esophagitis as a result of his hiatal hernia, which VA has characterized as GERD.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for chronic choking, claimed as secondary to the Veteran's service-connected GERD. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The private medical letter was not within the claims folder at the time of the March 2011 RO decision. The private medical records noted above go to the basis of the Veteran's claim for chronic choking, claimed as secondary to the Veteran's service-connected GERD. Thus, the Board finds the private medical records to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD, is reopened. 


ORDER

The application to reopen the claim of service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD, based upon new and material evidence is granted


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD, may be granted on the merits, de novo. 

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In October 2014, the Veteran indicated that medical records relevant to this claim should be obtained. (See October 2014 statements in support of claim). The Veteran specifically informed VA that he received medical treatment through VA in October 2014 as well as treatment at James Haley Hospital in Tampa, Florida. Based on the Veteran's assertions, VA should attempt to obtain all records not already associated with this folder.



Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his GERD, to include chronic choking, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include records at James Haley Hospital, Tampa, Florida and associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a clinical opinion. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's chronic choking is a separate condition related to, or aggravated by, his service connected GERD, or rather a symptom associated with GERD. The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale. The examiner should consider the entire claims file.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


